Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 1 of 13 Page ID #:236




 1    MANSOUR LAW GROUP, APLC
 2    John F. Mansour (SBN 204835)
      Steven G. Candelas (SBN 269112)
 3    8280 Utica Avenue, Suite 150
 4    Rancho Cucamonga, California 91730
      Phone: (909) 941-1611
 5
      Fax: (909) 941-1811
 6    john@mansourlawgroup.com
 7
      Attorneys for Defendants A-Z REALTY AND INVESTMENT,
 8    DONGYAN (ANNIE) ZHENG, and JENNIFER WHELAN
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORINA
11    SHUANG Y. ZHANG,                     Case No.: 5:19-cv-00887-VAP-KK
12
                  Plaintiff,               Assigned to the Honorable Virginia A.
13                                         Phillips
14    v.                                   Courtroom: 8A
15    A-Z REALTY AND                       DEFENDANTS A-Z REALTY &
16    INVESTMENT CORP., a                  INVESTMENT CORP., DONGYAN
      California Corporation;              (ANNIE) ZHENG, AND JENNIFER
17
      DONGYAN (ANNIE) ZHENG an             WHELAN’S ANSWER TO
18    individual; JENNIFER WHELAN,         COMPLAINT AND DEMAND FOR
19
      an individual; REALTY ONE            JURY TRIAL
      GROUP, INC. a California
20    Corporation; JIHUI (LUCKY)
21    LUO, an Individual; SHI
      DAN CHEN, an Individual;             Complaint Filed: May 10, 2019
22    MING-WING LAM, an Individual;        Trial Date:      none
23    FU LONG ZHENG, an Individual
      and DOES 1-30, Inclusive,
24
25              Defendants.
26    ____________________________/

                                            1

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 2 of 13 Page ID #:237




 1          COME NOW Defendants A-Z REALTY & INVESTMENT CORP.,
 2   DONGYAN (ANNIE) ZHENG, AND JENNIFER WHELAN (“Defendants”) on
 3   their own behalf and for no one else to answer the Complaint of SHUANG Y.
 4   ZHANG (“Plaintiff”), as follows:
 5          1.    Defendants on information and belief admit each allegation in the
 6   following in paragraphs of the Complaint: 6, 9, 10, 11, 63, 64, 65, 66, 67, 68, 72, and
 7   73.
 8          2.    Defendants on information and belief deny, generally and specifically,
 9   each and every allegation contained in the following paragraphs of the Complaint: 5,
10   49, 50, 51, 52, 74, 76, 77, 78, 79, 80, 81, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94,
11   95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112,
12   113, 114, 115, EIGHTH CLAIM FOR RELIEF, Elder Abuse paragraph 1, 2, 3, 4, 5,
13   6, and 7, 116, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131,
14   and 132.
15          3.    Defendants lack sufficient information or belief to enable Defendants to
16   admit or deny the allegations contained therein, and on that ground, deny each
17   and every allegation contained in the following paragraphs of the Complaint: 1, 2, 3,
18   4, 7, 8, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32,
19   33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 53, 54, 55, 56, 57, 58, 59,
20   60, 61, 62, 69, 70, 71, 75, 82, and 117.
21   Defendants also allege the following Affirmative Defenses:
22                            FIRST AFFIRMATIVE DEFENSE
23                              (Failure to State a Cause of Action)
24          4.    The Complaint fails to state facts sufficient to constitute a cause of
25   action against these answering Defendants.
26   ////
                                                  2

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 3 of 13 Page ID #:238




 1                          SECOND AFFIRMATIVE DEFENSE
 2                                         (Estoppel)
 3         5.     Plaintiff is estopped from the assertion of each of the causes of action in
 4   the Complaint due to Plaintiff’s own actions and conduct.
 5                           THIRD AFFIRMATIVE DEFENSE
 6                                    (Doctrine of Laches)
 7         6.     The Complaint has unreasonably delayed in bringing this action to the
 8   prejudice of this answering Defendants and is, therefore, barred pursuant to the
 9   doctrine of laches.
10                         FOURTH AFFIRMATIVE DEFENSE
11                              (Full Performance of Obligation)
12         8.     Prior to commencement of this action, these answering Defendants duly
13   and fairly performed, satisfied and discharged all duties and obligations they may
14   have owed to Plaintiff arising out of any and all agreements, representations or
15   contracts made by or on behalf of these answering Defendants, and this action is,
16   therefore, barred by the applicable provisions of law and the California Civil Code.
17                           FIFTH AFFIRMATIVE DEFENSE
18                              (Express Contractual Defenses)
19         9.     By the terms of any applicable contract, modifications and/or novations
20   thereof, if any exists, and by the conduct of the parties involved, these answering
21   Defendants are relieved of any and all responsibility for any and all claims and
22   damages alleged in the Complaint.
23                           SIXTH AFFIRMATIVE DEFENSE
24                          (No Reasonable or Justifiable Reliance)
25         10.    Prior to the commencement of this action, Plaintiff did not justifiably
26   rely upon any conduct or representations made by Defendants herein.
                                                3

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 4 of 13 Page ID #:239




 1                         SEVENTH AFFIRMATIVE DEFENSE
 2                                  (Accord and Satisfaction)
 3         11.    The Complaint is barred by the doctrine of accord and satisfaction.
 4                          EIGHTH AFFIRMATIVE DEFENSE
 5                                          (Waiver)
 6         12.    The Complaint is barred by the doctrine of waiver.
 7                           NINTH AFFIRMATIVE DEFENSE
 8                                          (Release)
 9         13.    The Complaint is barred by the doctrine of release.
10                           TENTH AFFIRMATIVE DEFENSE
11                                 (Substantial Performance)
12         14.    At all times mentioned in the Complaint, Defendants substantially
13   performed on all obligations and requirements according to the terms of any contract
14   with Plaintiff.
15                        ELEVENTH AFFIRMATIVE DEFENSE
16                                (Negligence of Third Parties)
17         15.    Plaintiff is barred from any recovery herein as to these answering
18   Defendants, in that any damage proven to have been sustained by Plaintiff herein
19   would be the direct and proximate result of the independent negligence of
20   independent third parties or their agents, and not of any act or omission on the part of
21   these answering Defendants.
22                         TWELFTH AFFIRMATIVE DEFENSE
23                        (Doctrine of Unclean Hands in Pari Delicto)
24         16.    The Complaint, and each cause of action thereof, is barred by virtue of
25   Plaintiff’s own conduct, in causing the damages Plaintiff alleged, under the doctrine
26   of unclean hands.
                                                4

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 5 of 13 Page ID #:240




 1                       THIRTEENTH AFFIRMATIVE DEFENSE
 2                                       (Right to Offset)
 3          17.   Defendants possess equitable and legal rights of offset against Plaintiff
 4   so that any recovery must be reduced by the amount of such claims pursuant to Code
 5   of Civil Procedure § 431.70.
 6                      FOURTEENTH AFFIRMATIVE DEFENSE
 7                                          (Estoppel)
 8          18.   Plaintiff’s Complaint is barred by the doctrine of estoppel.
 9                        FIFTEENTH AFFIRMATIVE DEFENSE
10                      (Excessive, Unreasonable and Inflated Damages)
11          19.   These answering Defendants are informed and believe, and thereupon
12   allege, that any damages of Plaintiff are inflated in that the nature and extent of
13   injuries and damages purportedly suffered by Plaintiff as a result of the events
14   described in the Complaint are excessive, unreasonable and unnecessary.
15                        SIXTEENTH AFFIRMATIVE DEFENSE
16                                  (Failure to Suffer Damage)
17          20.   At all times mentioned in the Complaint, Plaintiff has not suffered
18   damage as a direct and proximate result of Defendants’ conduct.
19                      SEVENTEENTH AFFIRMATIVE DEFENSE
20                                          (Causation)
21          21.   Plaintiff is barred from recovering from Defendants on any one of the
22   causes of action alleged in the Complaint because there is no proximate causal
23   relationship between any damages claimed and any act or omission by Defendants.
24   ////
25   ////
26   ////
                                                 5

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 6 of 13 Page ID #:241




 1                        EIGHTEENTH AFFIRMATIVE DEFENSE
 2                                    (Statutory Compliance)
 3          22.     Plaintiff is barred from recovering from these answering Defendants
 4   herein as Defendants complied with all applicable codes, statutory requirements and
 5   regulations.
 6                        NINETEENTH AFFIRMATIVE DEFENSE
 7                                    (No Substantial Factor)
 8          23.     Plaintiff is barred from recovering from Defendants on any of the causes
 9   of action alleged in the Complaint as Plaintiff’s alleged reliance on Defendants’
10   representations were not a substantial factor in causing any harm to Plaintiff.
11                         TWENTIETH AFFIRMATIVE DEFENSE
12                                 (Lack of Knowledge of Falsity)
13          24.     Plaintiff is barred from recovering from Defendants on any of the
14   causes of action alleged in the Complaint as Defendants lacked any knowledge of
15   false representations and lacked any intent to defraud Plaintiff.
16                       TWENTY-FIRST AFFIRMATIVE DEFENSE
17                                     (Defendant’s Opinion)
18          25.     Plaintiff is barred from recovering from Defendants on any of the causes
19   of action alleged in the Complaint as Defendants’ statements to Plaintiff are based on
20   Defendants’ opinions and not representations of fact.
21                     TWENTY-SECOND AFFIRMATIVE DEFENSE
22                                       (Full Disclosure)
23          26.     At all times herein mentioned, these answering Defendants fully
24   disclosed to Plaintiff all facts concerning the nature of the transactions, and
25   Defendants fully recognized and accepted the terms of the transactions that are the
26   subject of this litigation.
                                                 6

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 7 of 13 Page ID #:242




 1                     TWENTY-THIRD AFFIRMATIVE DEFENSE
 2                                 (Comparative Negligence)
 3          27.   If Plaintiff suffered or sustained the loss, damage, injury, harm, expense,
 4   diminution or deprivation alleged, the same was caused in whole or in part or
 5   contributed to by the negligence of Plaintiff.
 6                    TWENTY-FOURTH AFFIRMATIVE DEFENSE
 7                                        (Good Faith)
 8          28.   All acts of these answering Defendants, as alleged in the Complaint
 9   if in fact done, were done in good faith, pursuant to reasonable business justifications.
10                     TWENTY-FIFTH AFFIRMATIVE DEFENSE
11                                     (Intervening Cause)
12          29.   Plaintiff’s Complaint is barred by an intervening cause and the
13   conduct of third parties.
14                     TWENTY-SIXTH AFFIRMATIVE DEFENSE
15                                (Failure to Mitigate Damages)
16          30.   These answering Defendants alleges that Plaintiff has failed to mitigate
17   their damages.
18                    TWENTY-SEVENTH AFFIRMATIVE DEFENSE
19                 (Equitable Indemnity and Indemnity by Operation of Law)
20          31.   Other parties or entities, unrelated to these Defendants, whether or not
21   current parties to this action, proximately caused the damages, if any, alleged in the
22   Complaint. Should any damages be awarded, they must be apportioned among all
23   such other persons or entities.
24   ////
25   ////
26   ////
                                                 7

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 8 of 13 Page ID #:243




 1                    TWENTY-EIGHTH AFFIRMATIVE DEFENSE
 2                             (Contractual and Implied Indemnity)
 3         32.     Other parties or entities, unrelated to these Defendants, whether or not
 4   current parties to this action, proximately caused the damages, if any, alleged in the
 5   Complaint. Such parties are or will be contractually or by implication obligated to
 6   indemnify these Defendants for any damages awarded to Plaintiff against these
 7   answering Defendants.
 8                     TWENTY-NINTH AFFIRMATIVE DEFENSE
 9                    (Lack of Proximate Causation/Proportionate Liability)
10         33.     As a separate affirmative defense to the Complaint, and to each and
11   every cause of action alleged against these answering Defendants, these answering
12   Defendants allege that the acts of which they have been accused were not the
13   proximate cause of any damages allegedly suffered by the Plaintiff, damages are
14   instead attributable to the acts of others, including Plaintiff, over which these
15   answering Defendants have no control. In the event that these Defendants are found
16   liable for any damages asserted by Plaintiff, these answering Defendants are entitled
17   to have their liability, if any, diminished in proportion to the damages attributable to
18   the culpable conduct of such persons or entities other than these answering
19   Defendants.
20                        THIRTIETH AFFIRMATIVE DEFENSE
21                            (Parol Evidence Rule – C.C.P. § 1856)
22         34.     Plaintiff’s claims are barred by the parol evidence rule.
23                       THIRTY-FIRST AFFIRMATIVE DEFENSE
24                                         (Negligence)
25         35.     Plaintiff is estopped to assert any claim against these answering
26   Defendants by virtue of their own negligence.
                                                 8

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 9 of 13 Page ID #:244




 1                     THIRTY-SECOND AFFIRMATIVE DEFENSE
 2                                     (Unjust Enrichment)
 3         36.    Defendants allege that Plaintiff is estopped to recover on her claims by
 4   virtue of their own unjust enrichment in accepting the benefit of the transactions
 5   complained of in the Complaint.
 6                      THIRTY-THIRD AFFIRMATIVE DEFENSE
 7                            (Failure to Join Indispensable Parties)
 8         37.    Plaintiff’s actions are barred by their failure to join indispensable parties.
 9                     THIRTY-FOURTH AFFIRMATIVE DEFENSE
10                                           (Consent)
11         38.    These answering Defendants allege that Plaintiff is not entitled to the
12   relief sought against Defendants in that Defendants consented to and have authorized
13   Plaintiff’s alleged use of the SUBJECT PROPERTY.
14                      THIRTY-FIFTH AFFIRMATIVE DEFENSE
15                                (Apportionment/Contribution)
16         39.    These answering Defendants allege that should these Defendants in any
17   manner be legally responsible for the damages, if any, sustained by Plaintiff which
18   these answering Defendants specifically deny, then such damages were proximately
19   caused or contributed to by other parties in this case, whether served or unserved,
20   and/or by other persons or entities not presently parties to this action, and it is
21   necessary that a proportionate degree of negligence of fault of each and every other
22   said person or entity, whether or not made party to this action, be determined and
23   prorated, and that any judgment that might be rendered against these answering
24   Defendants be reduced not only by that degree of negligence found to exist as to
25   Plaintiff, but by the total of the degree of negligence and/or fault found to exist as to
26   other persons or entities.
                                                  9

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 10 of 13 Page ID #:245




 1                      THIRTY-SIXTH AFFIRMATIVE DEFENSE
 2                                        (Lack of Standing)
 3          40.   Plaintiff’s Complaint lacks standing to assert the causes of action set
 4   forth in Plaintiff’s Complaint.
 5                    THIRTY-SEVENTH AFFIRMATIVE DEFENSE
 6                                         (Failure to Act)
 7          41.   The Complaint, and each of the purported causes of action contained in
 8   it alleged against these answering Defendants is barred due to Plaintiff’s failure to
 9   act.
10                    THIRTY-EIGHTH AFFIRMATIVE DEFENSE
11                                          (No Damages)
12          42.   The Complaint, and each of the purported causes of action contained in
13   it alleged against these answering Defendants, is barred as Plaintiff has not suffered
14   damages.
15                     THIRTY-NINTH AFFIRMATIVE DEFENSE
16                                     (Business Judgment Rule)
17          43.   The claims of the Plaintiff are barred by the Business Judgment Rule.
18                        FORTIETH AFFIRMATIVE DEFENSE
19                                            (Excuse)
20          44.   These answering Defendants’ conduct as alleged in the Complaint were
21   excused by Plaintiff’s prior material breaches of its agreement with and duties to
22   these answering Defendants.
23                      FORTY-FIRST AFFIRMATIVE DEFENSE
24                              (Acts not Against Public Policy)
25          45.   No alleged act or omission of Defendants were in violation of any
26   fundamental or substantial public policy.
                                                  10

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 11 of 13 Page ID #:246




 1                      FORTY-SECOND AFFIRMATIVE DEFENSE
 2                    (Breach of Covenant of Good Faith and Fair Dealing)
 3          46.    Plaintiff breached the covenant of good faith and fair dealing with these
 4   answering Defendants, which breach bars any recovery against these answering
 5   Defendants.
 6                       FORTY-THIRD AFFIRMATIVE DEFENSE
 7                                          (Bad Faith)
 8          47.    Plaintiff filed this action in bad faith and for improper motives and
 9   should be denied any recovery because of their actions.
10                     FORTY-FOURTH AFFIRMATIVE DEFENSE
11                                    (Privilege/Justification)
12          48.    These answering Defendants’ conduct was privileged or justified.
13                       FORTY-FIFTH AFFIRMATIVE DEFENSE
14                                     (Assumption of Risk)
15          49.    These answering Defendants are informed and believe, and thereupon
16   allege, that if Plaintiff suffered or sustained any loss, damage or injury as alleged,
17   which is denied, the same was occasioned by a risk which the Plaintiff knowingly and
18   voluntarily assumed.
19                       FORTY-SIXTH AFFIRMATIVE DEFENSE
20                                            (Fraud)
21          50.    The claims of the Plaintiff are barred by their own fraud.
22                     FORTY-SEVENTH AFFIRMATIVE DEFENSE
23                                           (No Duty)
24          51.    As a forty-seventh, separate and affirmative defense, these answering
25   Defendants allege that they owed no duty to Plaintiff.
26   ////
                                                 11

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 12 of 13 Page ID #:247




 1                        FORTY-EIGHTH AFFIRMATIVE DEFENSE
 2                            (Compliance or Substantial Compliance)
 3          52.      As a forty-eighth, separate and affirmative defense, these answering
 4   Defendants allege compliance and/or substantial compliance with the law. Blank v.
 5   Kirwan (1985) 39 Cal.3rd
 6   311; People v. Casa Blanca Convalescent Homes, Inc. (1984) 159 Cal.App.3d 509.
 7                         FORTY-NINTH AFFIRMATIVE DEFENSE
 8                                  (Lack of Justifiable Reliance)
 9          53.      Plaintiff is barred from recovery of damages because they did not rely on
10   Defendants’ actions and if they did rely, such reliance was not reasonable or justified.
11                           FIFTIETH AFFIRMATIVE DEFENSE
12                               (Novation/Accord and Satisfaction)
13          54.      The Complaint is barred by the doctrines of novation/accord and
14   satisfaction.
15                          FIFTY-FIRST AFFIRMATIVE DEFENSE
16                                     (Statute of Limitations)
17          56.      The Complaint and each cause of action thereof, is barred by the statute
18   of limitations as set forth in the applicable sections of the California Code of Civil
19   Procedure and the RICO Act.
20                        FIFTY-SECOND AFFIRMATIVE DEFENSE
21          Defendants did not knowingly agree to facilitate any scheme, fraudulent
22   enterprise, or conspiracy.
23                         FIFTY-THIRD AFFIRMATIVE DEFENSE
24          Defendants had no knowledge or awareness of the essential nature or
25   scope of any fraudulent enterprise or conspiracy.
26   ////
                                                  12

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 31 Filed 09/18/19 Page 13 of 13 Page ID #:248




 1                      FIFTY-FOURTH AFFIRMATIVE DEFENSE
 2         Plaintiff’s claim for punitive damages violate these Defendants’ due
 3   process of law rights.
 4                        FIFTY-FIFTH AFFIRMATIVE DEFENSE
 5               (Reservation of Right to Assert Additional Affirmative Defenses)
 6         55.     These answering Defendants presently do not have sufficient knowledge
 7   or information upon which to form a belief as to whether these answering Defendants
 8   may have additional, as yet unstated, defenses available. These answering Defendants
 9   reserves their right to assert additional defenses in the event discovery indicates that
10   they would be appropriate.
11
12                               DEMAND FOR JURY TRIAL
13         PLEASE TAKE NOTICE that Defendants hereby demand a trial by jury on
14   all issues pursuant to the Seventh Amendment and Fed.R.Civ.Proc. 38.
15         WHEREFORE Defendants pray that:
16         1.      Plaintiff take nothing by virtue of the Complaint and that the Complaint
17   be dismissed with prejudice;
18         2.      For attorney’s fees, expenses and costs of suit;
19         3.      For such other relief as the court may deem just and proper.
20
21
22   Dated: September 17, 2019           MANSOUR LAW GROUP, APLC
23                                       By /s/ Steven G. Candelas
24                                         Steven G. Candelas, Attorney for Defendants
                                           A-Z REALTY AND INVESTMENT,
25                                         DONGYAN (ANNIE) ZHENG, and JENNIFER
                                           WHELAN
26

                                                 13

     DEFENDANTS A-Z REALTY & INVESTMENT CORP., DONGYAN (ANNIE)
      ZHENG, AND JENNIFER WHELAN’S ANSWER TO COMPLAINT AND
                      DEMAND FOR JURY TRIAL
